Citation Nr: 1138311	
Decision Date: 10/14/11    Archive Date: 10/19/11

DOCKET NO.  07- 39 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim for service connection for a left knee disability, and if so, whether the claim should be granted.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Heather M. Gogola, Counsel 




INTRODUCTION

The Veteran served on active duty from October 1975 to April 1976.  The Veteran also has unverified periods of active duty for training (ACDUTRA) and/or inactive duty for training (INACDUTRA) between January 1975 and December 1982.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.  Jurisdiction over the claim was subsequently transferred to the RO in Roanoke, Virginia.  

The issue of entitlement to service connection for a left knee disability is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO originally denied service connection for a bilateral knee disorder in July 1994, and the Veteran did not appeal.  The RO confirmed that decision in October 1995 and December 1995, and again the Veteran did not appeal.  

2.  Entitlement to service connection for a left knee disability was again denied in an unappealed October 2004 rating decision.

3.  The evidence received since the October 2004 decision includes evidence that is not cumulative or redundant of that previously of record and relates to an unestablished fact necessary to substantiate the claim.





CONCLUSION OF LAW

New and material evidence has been received to reopen a claim for service connection for a left knee disability.  38 U.S.C.A. §  5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has been provided all required notice, to include notice pertaining to the disability-rating and effective-date elements of his claims.  In addition, the evidence currently of record is sufficient to substantiate his entitlement to the benefits sought on appeal.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010) or 38 C.F.R. § 3.159 (2010).

Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence means existing evidence not previously received by agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  

The Court recently interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which, "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, No. 08-3548 (U.S. Vet. App. Nov. 2, 2010).  

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

Analysis

The RO originally denied service connection for a bilateral knee disorder in July 1994, and the Veteran did not appeal.  The RO confirmed that decision in October 1995 and December 1995, and again the Veteran did not appeal.  

In an unappealed rating decision dated in October 2004, the RO again denied service connection for a left knee disability.  The claim was denied based on the RO's determination that the Veteran did not provide new and material evidence concerning his left knee disability.  The RO noted that previously considered evidence included a January 1977 reserve duty treatment record showing complaints of knee pain that was treated and resolved.  There reportedly was no evidence of a chronic knee condition.

The evidence added to the record since that decision relates to whether the Veteran's current left knee disability was related to his active service.  The Veteran was provided a VA examination in December 2006 that provided a negative opinion regarding whether there was a link between the Veteran's left knee disability to his period of active service between October 1975 and April 1976.  

The Veteran was also afforded a hearing before a Decision Review Officer (DRO) in October 2008, at which time the Veteran indicated he had multiple periods of active duty for training between January 1975 and December 1982.  The Veteran further testified that he first injured his knee in Norway doing night maneuvers, as well as reinjured the knee during a two-week ACDUTRA period in 1977.  He also stated he strained his knee in boot camp.  

The Veteran also submitted medical evidence consisting of treatment records indicating a diagnosis of internal derangement of the left knee.  

Finally, the veteran submitted a statement from F. Knickerbocker, M.D, which indicates that the Veteran's current left pain is likely related to an event in service.  

The foregoing evidence is not cumulative or redundant of the evidence previously of record and relates to an unestablished fact necessary to substantiate the claim.  The prior denial was based on a finding that there was no evidence that the Veteran suffered from a chronic knee disorder which was possibly related to military service.  The additional evidence such as his testimony and the medical opinion address that deficiency.  Therefore, it is new and material and reopening of the claim is in order.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left knee disability is granted.


REMAND

The Board notes that the Veteran has asserted that his current left knee disability is related to a period of active duty, and/or a period of ADCUTRA.  

The Veteran has reported that he had periods of active duty from January 1975 to December 1982.  However, review of the record only shows that one period of active service has been verified; the Veteran's active service from October 1975 to April 1976.  Review of service treatment records is consistent with the Veteran's statements that he had periods of active duty between the years of 1975 and 1982.  However, those periods, with the exception of the period noted above, have not been verified.  Further, no periods of INACDUTRA have been verified.  

The Board also notes that the Veteran was afforded a VA examination in December 2006, which addressed only whether the Veteran's current left knee disability was related to previously verified period of active duty.  Once any additional dates of ACDUTRA and/or INACDUTRA are verified, a new VA examination is required to determine whether the current left knee disability was related to any incident or injury he may have experienced during any newly-verified periods of service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should make an attempt to obtain copies of the Veteran's Official Military Personnel File (OMPF) and/or Military Personnel Record Jacket (MPRJ) to ascertain and verify all periods of ACDUTRA and INACDUTRA in the Marine Corps Reserves.  In doing so, the VA should contact the National Personnel Records Center (NPRC), and the Marine Corps.  

VA is reminded that it should continue efforts to procure the relevant records relating to the Veteran's Marine Corps Reserves service until either the records are received, or until it receives specific information that the records sought do not exist, or the further efforts to obtain them would be futile.  All efforts to verify these dates should be documented in the claims file.  Copies of all materials obtained should be associated with the claims file.

2. After any and all records obtained pursuant to the above have been associated, the Veteran should be afforded a VA examination by an appropriate VA examination to determine if the Veteran's current left knee disability is related to any period of active duty, ACDUTRA, or INACDUTRA.  The claims file must be made available to the examiner and reviewed.  All appropriate tests and studies should be performed and all clinical findings should be reported in detail.  The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's left knee disability is the result of an injury or disease incurred or aggravated by (a) a disease or injury during a period of active duty or ACDUTRA during Reserve service; or (b) an injury during a period of INACDUTRA during Reserve service.

The examiner should set forth all examination findings and provide a complete rationale for the conclusions reached. 

3. The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim adjudication.

4. Then readjudicate the Veteran's claim in light of the additional evidence.  If the claim is not granted to his satisfaction, send the Veteran and his representative a supplemental statement of the case (SSOC) and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration of the claim.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL MARATIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


